226 S.E.2d 522 (1976)
30 N.C. App. 209
Konstantine A. KONOPISOS and wife Arlene M. Konopisos, Plaintiffs,
v.
M. Randolph PHILLIPS et al., Defendants.
No. 7623DC159.
Court of Appeals of North Carolina.
July 21, 1976.
*523 Charlotte S. Bennett and George G. Cunningham, Wilkesboro, for plaintiffs.
Vannoy & Reeves by Wade E. Vannoy, Jr., and Jimmy D. Reeves, West Jefferson, for individual defendants.
MORRIS, Judge.
Plaintiff appellants contend that the trial court erred in granting the defendant sellers' motion for summary judgment. We find no merit to this contention.
On 1 December 1973, Mr. and Mrs. Dean A. Konopisos signed a purported land sale contract for the purchase from the defendant sellers of the particular land in question. Subsequently, the purchasers "assigned" their rights to the plaintiffs. More specifically, that "Assignment" provided that
"We, Dean A. Konopisos and Anne M. Konopisos, second parties of the within contract for the purchase of Tracts 55, 66, 60, 61, 78, 96 and 97 of the Trojan Horse Picnic Area located in Ashe County, North Carolina, as shown in the attached copy of said contract, for and in consideration of ONE DOLLAR ($1.00) and other good and valuable consideration, the receipt whereof is hereby acknowledged, do hereby sell, assign, and transfer to KONSTANTINE A. KONOPISOS and ARLENE M. KONOPISOS all our right, title, *524 and interest in and to said contract, including all rights of action or otherwise to us accrued or hereafter to accrue thereunder."
Notwithstanding the broad language of the agreement, the plaintiffs have no standing to sue. Under the Interstate Land Sales Full Disclosure Act the defendant sellers were required to file and register certain disclosure documentation with the government and provide related information to their purchasers. Their failure to so file subjected them to suit by their buyers, Dean Konopisos and Anne M. Konopisos, but not by these plaintiffs. See: 15 U.S. C.A., §§ 1701, 1703, and 1709.
The pertinent portions of these statutes are as follows:
"§ 1701. Definitions
.....
(2) `person' means an individual, or an unincorporated organization, partnership, association, corporation, trust, or estate;". "§ 1703. Prohibitions relating to sale or lease of lots in subdivisions; voidability of contracts or agreements

(a) It shall be unlawful for any developer or agent, directly or indirectly, to make use of any means or instruments of transportation or communication in interstate commerce, or the mails
(1) to sell or lease any lot in any subdivision unless a statement of record with respect to such lot is in effect in accordance with section 1706 of this title and a printed property report, meeting the requirements of section 1707 of this title, is furnished to the purchaser in advance of the signing of any contract or agreement for sale or lease by the purchaser; . . .
(b) Any contract or agreement for the purchase or leasing of a lot in a subdivision covered by this chapter, where the property report has not been given to the purchaser in advance or at the time of his signing, shall be voidable at the option of the purchaser. A purchaser may revoke such contract or agreement until midnight of the third business day following the consummation of the transaction, where he has received the property report less than forty-eight hours before he signed the contract or agreement, and the contract or agreement shall so provide." (Emphasis supplied.)
A review of the operative provision supports our conclusion. Stated simply, this Act was designed to protect purchasers of real property and to fulfill that goal the Act establishes rigorous disclosure provisions and requirements. The logical beneficiary and recipient of this information is the seller's buyer and not the buyer's assignee; the latter having never dealt with the seller in the first place.
With this interpretation in mind, we note that 15 U.S.C.A., § 1701(9) provides that a "`purchaser' means an actual or prospective purchaser or lessee of any lot in a subdivision . . .." Had Congress, intended to extend "purchasers" to include assignees it would have so done. However, no such extension appears in this definitional section and the admittedly rather narrow range of covered "purchasers" harmonizes with the overall purpose of that Act; to wit, disclosure of all material facts to buyers from the actual developers of the site.
The judgment of the trial court is
Affirmed.
BROCK, C. J., and BRITT, J., concur.